—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered June 21, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*601Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence adduced at trial was not legally sufficient to prove that he possessed a knife with the intent to use it unlawfully against another, since the defendant’s motion for a trial order of dismissal was not specific (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). A different conclusion is not warranted by the mere fact that the jury acquitted the defendant of two robbery charges while convicting him of criminal possession of a weapon in the third degree (cf., People v Bolton, 213 AD2d 660). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.